Title: To Thomas Jefferson from St. George Tucker, 23 October 1808
From: Tucker, St. George
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     Richmond Octo: 23d. 1808.
                  
                  I have now the pleasure to inform you that the Affair respecting the family of our deceased friend is completed, as nearly according to his wishes, as my memory would serve to direct me. It was done in a manner which gave an additional proof of the goodness of Heart of all the parties.
                  There is reason to believe that the Affair got wind through the indiscreet zeal & communicative temper of a Gentleman to whom Mr. T—confided his wish to impart to our deceased friend his generous Desire to serve him & his family. It was probably greedily caught up by some of the ardent partisans of the day, and blazon’d through the medium of the press, as mentioned in my last. 
                  I am with the greatest respect & Esteem, Dear Sir, yours with sincerity
                  
                     S G Tucker 
                     
                  
               